DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing of March 09, 2020. Claims 1-20 are pending and have been considered as follows.

Specification Objections
The disclosure is objected to because of the following informalities: 
In paragraph [0042] at page 11, “The operator ID field 204h of each maintenance task record 200 can specify an operator 105 associated with a particular task. For example, the operator ID field 204h can specify the name of the operator 105, an employee ID associated with the operator 105, etc.”. “204h” should read “205h”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “application logic” in independent claim 10 and 19.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Analysis (35 U.S.C 101) for independent claim 1 
Step 1 Analysis: Claim 1 is directed to a computer-implemented method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: 
 Claim 1 recites the limitations of locating … a particular maintenance task record that specifies configuration requirements that match the current configuration information of the aircraft, wherein the configuration requirements specify one or more components of the plurality of components of the aircraft and the state within which each of the one or more components should be in to facilitate performance of a maintenance task associated with the particular maintenance task record. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at configuration data collected to form a simple a judgement:  determining  whether a maintenance task record matches the configuration data. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking at configuration data collected to determine whether a particular maintenance task record matches the configuration data collected, either mentally or using a pen and paper. The mere nominal recitation of “by a computer and in a maintenance task database” does not take the  claim limitations out of the mental process grouping. Thus, the claims recite a mental process. 
Step 2A Prong Two Analysis: 

This judicial exception is not integrated into a practical application. Claim 1 recites the additional “receiving, by a computer and via a communication of an aircraft, current configuration information associated with the aircraft, wherein the aircraft includes application logic configured to monitor a state associated with each of a plurality of components of the aircraft and to generate the current configuration information” and “responsive to locating the particular maintenance task record, communicating, by the computer, task information associated with the particular maintenance task record to a maintenance terminal, wherein the task information specifies the configuration requirements and the state of the one or more components specified in the 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. Further, applicant’s specification does not provide any indication that the receiving, locating and communicating steps are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 

Dependent claims 2-9, 11-18, and 20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 2, the addition limitations of “subsequently receiving …” and “determining…” are further steps that, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herzberg (US 9268604 B1). 
Regarding claim 1, Herzberg teaches a computer-implemented method (claim 1 of Herzberg) comprising: receiving, by a computer (Computer 205 in Fig. 2) and via a communication interface (a wireless communications link 235 at Fig. 2 and corresponding paragraphs) of an aircraft ( 105 at Fig. 1 and corresponding paragraphs), current configuration information associated with the aircraft, wherein the aircraft includes application logic (GUI in Figs. 7A-7E) configured to monitor a state associated with each of a plurality of components of the aircraft and to generate the current configuration information (Col. 12 Lines 40-50, The aircraft may have numerous test points which allow the system 205 to monitor the status of the various aircraft resources;  Col. 12 Line 63-Col. 13 Line 17, the computer receiving current configuration information; Col. 3 Lines 27-67, The various aircraft components and systems and their configurations may therefore be considered to be “resources”, a listing of resources associated with the aircraft, the resources listed for each task, the expected time needed to perform each task, the start time of a task, the status of each resource, the current configuration of each resource which can be controlled or monitored; Col. 4 Lines 33-44, Col. 5 Lines 15-30, some configuration settings are a particular circuit breaker should be set to “off”, or a particular avionics system should be set to “on); 
locating, by the computer and in a maintenance task database, a particular maintenance task record that specifies configuration requirements that match the current configuration information of the aircraft, wherein the configuration requirements specify one or more components of the plurality of components of the aircraft and the state within which each of the one or more components should be in to facilitate performance of a maintenance task associated with the particular maintenance task record (claim 1 in Herzberg, retrieving the specified information regarding the vehicle system from the database; Col. 3 Lines 27-67, maintenance task database 210 and Table II; The database 210 contains the status of the aircraft, a list of the tasks that are to be performed on the aircraft 105, the status of each task, task expertise listings, crew expertise or specialty areas, the crew currently assigned to the task, a listing of resources associated with the aircraft, the resources listed for each task, the expected time needed to perform each task, the start time of a task, the status of each resource, the current configuration of each resource which can be controlled or monitored, a schedule listing the tasks in an order which avoid conflicting resource needs, etc.); and 
responsive to locating the particular maintenance task record, communicating, by the computer, task information associated with the particular maintenance task record to a maintenance terminal, wherein the task information specifies the configuration requirements and the state of the one or more components specified in the configuration requirements (Col. 3 Lines 27-67, Col. 4 Lines 33-44, Col. 5. Lines 15-30).		
Regarding claims 10 and 19, please see the rejection above with respect to claim 1, 

Regarding claim 2, Herzberg teaches subsequently receiving, by the computer and from the application logic of the aircraft, second configuration information associated with the aircraft; (Table II shows that different tasks associated with different configurations; Claim 1 of Herzberg, subsequently receiving a vehicle system status indicating that the second specified vehicle testing task has released the vehicle system ) determining, by the computer, whether a current state associated with at least one component of the one or more components specified in the configuration requirements of the particular maintenance task record is different from a previous state of the at least one component (Fig. 5, If the resource has been captured and is currently being controlled (captured status) then the system checks 515 whether there are any available times for that resource ( released status)); and 
	responsive to determining that the current state is different from the previous state, communicating, by the computer, an alert to the maintenance terminal to notify an operator that the aircraft is not in a configuration that facilitates performance of the maintenance task associated with the particular maintenance task record (Fig. 5, status is updated and the requestor is notified, steps 435 and 440 in Fig. 4 and corresponding paragraphs, the status of the resource is updated 435 and the FDO is notified 440 is notified of the denial, or in the request being approved).	
	Regarding claims 11 and 20, please see the rejection above with respect to claim 2, which is commensurate in scope to claims 11 and 20, with claim 2 being drawn to a method, claim 10 being drawn to a corresponding system and claim 20 being drawn to a corresponding non-transitory computer-readable medium. 

	Regarding claim 3, Herzberg teaches receiving, by the computer and from the maintenance terminal, a maintenance start indication (Col. 3 Lines 27-67, Col. 6 Lines 40-43, start time and expected duration in Table I ); 
	updating, by the computer and in the maintenance task database, the particular maintenance task record to specify that maintenance has started (start time in Table I, Col. 6 Lines 40-43, Col. 8 Lines 25-31, the state of the resource may be automatically updated, Fig. 6 and corresponding paragraphs); and 	
	communicating, by the computer and to the application logic, and indication to maintain the state of the one or more components specified in the configuration requirements of the particular maintenance task record (Col. 8 Lines 25-31, the state of the resource may be automatically updated).	

	Regarding claim 12, please see the rejection above with respect to claim 3, which is commensurate in scope to claim 12, with claim 3 being drawn to a method, claim 12 being drawn to a corresponding system.

Regarding claim 4, Herzberg teaches wherein the particular maintenance task Tables I and II and corresponding paragraphs, maintenance database 210 in Fig. 2, Col. 3 Lines 27-67; claim 1 retrieving the specified information regarding the vehicle system from the database); and 
responsive to locating the other maintenance task records, communicating, by the computer, task information associated with the other maintenance task records to other maintenance terminals to facilitate simultaneous performance of maintenance tasks associated with the particular maintenance task record and the other maintenance task records (Col. 1 Lines 6-10, Factory floor operations during the manufacturing, maintenance, or upgrading of large, complex machines, such as but not limited to aircraft, often involve simultaneous and/or sequential multiple activities to be performed by multiple crews).	
Regarding claim 13, please see the rejection above with respect to claim 4, which is commensurate in scope to claim 13, with claim 4 being drawn to a method, claim 13 being drawn to a corresponding system.

	Regarding claim 5, Herzberg teaches wherein receiving current configuration information associated with the aircraft further comprises:  receiving, by the computer, the current configuration information in substantially real-time (claim 1, receiving a vehicle system status indicating that the second specified vehicle testing task has released the vehicle system), wherein the application logic is configured to push the current configuration information to the computer responsive to detection by the application logic of a change in the state of a component of the plurality of components (Fig. 6 and Col 10 Lines 41-56, The FDO may then use his terminal 220 to notify the system to release 605 the resource. The system will then update 610 the status of the resource to show that it has been released and is now available, or possibly that it has now been assigned to another task which had been waiting).	
	Regarding claim 14, please see the rejection above with respect to claim 5, which is commensurate in scope to claim 14, with claim 5 being drawn to a method, claim 14 being drawn to a corresponding system.

	Regarding claim 6, Herzberg teaches wherein the particular maintenance task record specifies maintenance task dependencies (Col. 7 Lines 15-23, other fields can be put in the database 210 to indicate, by way of example and not of limitation, other tasks that should be performed before, or after, a particular task, such as a sensor calibration, or tasks that should be subsequently performed, such as adding fluids or a fluid check, or even tests that should not be performed simultaneously because they cause, or can potentially cause, conflicts even those they use different resources) , wherein locating the particular maintenance task record further comprises: determining, by the computer, a completion status of the maintenance task dependencies from dependency maintenance task records associated with the maintenance task dependencies; and communicating, by the computer, task information to the maintenance terminal that further specifies the completion status of the maintenance task Col. 7 Lines 15-23).	
	Regarding claim 15, please see the rejection above with respect to claim 6, which is commensurate in scope to claim 15, with claim 6 being drawn to a method, claim 15 being drawn to a corresponding system.

	Regarding claim 7, Herzberg teaches wherein communicating the task information to the maintenance terminal further comprises: configuring, by the computer, a user interface for display on the maintenance terminal that graphically depicts the state of each of the one or more components specified in the configuration requirements (Fig. 3, The crew member GUI, Figs. 7A-7F). 

Regarding claim 16, please see the rejection above with respect to claim 7, which is commensurate in scope to claim 16, with claim 7 being drawn to a method, claim 16 being drawn to a corresponding system.

Regarding claim 8, Herzberg teaches further comprising: configuring, by the computer, the user interface to depict the one or more components as belonging to component groups, wherein the component groups include one or more of: a circuit breaker group, a hardware configuration group, a panel status group, and a system group (Table II, Circuit Breaker; hydraulic system, Figs. 7A-7F).

	Regarding claim 17, please see the rejection above with respect to claim 8, which is 

	Regarding claim 9, Herzberg teaches further comprising: configuring, by the computer, the user interface to depict a task readiness indicator that indicates whether all of the one or more components are in a state that facilitates performance of the maintenance task (Figs. 7A-7F and corresponding paragraphs, e.g. task status: waiting, pending, ELPS TIME in Fig. 7F).	
	Regarding claim 18, please see the rejection above with respect to claim 9, which is commensurate in scope to claim 18, with claim 9 being drawn to a method, claim 18 being drawn to a corresponding system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.W./            Examiner, Art Unit 3666   	   

/ANNE MARIE ANTONUCCI/            Supervisory Patent Examiner, Art Unit 3666